Cowin, J.
(dissenting in part). I join with that portion of Justice Sosman’s dissent that would declare the statute *667unconstitutional on its face because it infringes on parents’ fundamental right to make decisions concerning the upbringing of their children. In that regard, I agree with Justice Sosman (a) that the statute violates due process guarantees because its substantive provisions fail to satisfy the requirement that they be narrowly tailored to serve a compelling State interest; and (b) that the court has impermissibly rewritten the statute in an effort to make it comply with due process requirements.
Because the court has determined that the statute (“as rewritten”) satisfies due process requirements, it considers the validity of the statute on equal protection grounds “as it pertains to the class in which the mother belongs, that is, a parent of a non-marital child bom out of wedlock, living apart from the child’s other parent, in this case, the child’s father.” Ante at 661. I agree with this portion of the court’s opinion that concludes that “the Legislature does not offend the principles of equal protection, as seen through the narrow lens of strict scmtiny, by confining the reach of the grandparent’s visitation statute, as [the court] constme[s] it today, to a discrete class of children within the discrete class of households at issue.” Ante at 664.